Title: [March 20 Fryday. 1778.]
From: Adams, John
To: 


      March 20 Fryday. 1778. Yesterday afternoon the Weather cleared up and the Wind came about very fair. We had a great run, last night. This Morning espyed a Sail under our leward Bow, chased and soon came up with her, a Snow from Amsterdam to Demarara and Essequibo.
      I made Inquiry to day of our Prisoner, Captain Mclntosh, concerning the Trinity House. He says it is the richest corporation in the Kingdom. That the Earl of Sandwich is an elder Brother of it. That any Master of a Vessell may be made a younger Brother of it, if he will. That there are many thousands of younger Brothers. That this house gives permission to every Vessell to take out, or take in ballast, and that a few pence, six pence perhaps a Ton are paid them for such Licence. That they have the care of all Lighthouses &c.
      I had omitted to keep a regular and particular Journal, even when the Weather might have permitted it, from an Apprehension that these Papers might possibly fall into hands of an Ennemy as there might be no Opportunity of destroying them. My publick Papers were always prepared to be sunk in the Sea, at the moment when the preservation of the Ship should be no longer practicable.
      We had now so fine a Wind that a few days We thought, would determine whether We were to meet any capital disaster, or arrive safe in port.
     